Citation Nr: 1721690	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-26 677 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease (hypertension), to include as a result of herbicide agent exposure.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression (depression) prior to October 10, 2008.

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD with depression from October 10, 2008 to February 11, 2013.

4.  Entitlement to a total disability evaluation based upon employability (TDIU) prior to February 2013.     


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney

ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  For his service, the Veteran earned a Vietnam Service Medal, Vietnam Campaign Medal, and Combat Infantry Badge.  See DD-214 Form.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent disability rating effective June 21, 2007.  

The Veteran filed for entitlement to service connection for PTSD in June 2007.  Subsequently, the Veteran filed a service connection claim for depression in October 2008.  The RO treated the claim as an initial increased rating claim for PTSD and subsequently increased the Veteran's PTSD disability rating to 50 percent effective October 10, 2008.  See January and February 2009 rating decisions.  According to the RO, the Veteran's depressive symptoms were included in the reasoning to support a higher evaluation.  See February 2009 rating decision.  In February 2013, a decision review officer (DRO) increased the Veteran's PTSD with depression disability rating to 100 percent effective February 11, 2013.  See February 2017 DRO decision.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Veteran's initial increased rating claim for PTSD from June 2007 to February 2013 is still active and the Board has characterized the claim on the title page to reflect this fact.      

The Veteran also filed for a TDIU in November 2009 and claimed he became too disabled to work on October 2008 because of his service-connected disabilities, to include PTSD.  See November 2009 VA Form 21-8940.  The RO granted the Veteran a TDIU effective February 11, 2013.  See February 2017 SSOC.  Further, the RO certified the issue to the Board in March 2017.  See March 2017 VA Form 8.  Thus, the Veteran's TDIU claim before February 11, 2013 is still active.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record) (Emphasis added); AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU before February 11, 2013.

The Veteran requested a hearing before the Board.  See October 2011 VA Form 9.  However, in February 2013, the Veteran's representative submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.  Specifically, review of the claims file indicates pertinent evidence may be absent and the Veteran should be afforded a VA examination for his hypertension claim.

The Veteran filed for entitlement to service connection for PTSD in June 2007.  The Veteran has been receiving treatment for his PTSD and corresponding psychiatric issues for almost 10 years.  He has consistently attended individual and group therapy sessions at least once a week from August 2009.  See June 2010 VA treatment record.  To develop his claim, the RO obtained VA records documenting his treatment at the Cincinnati VA Medical Center (VAMC).  However, the records obtained and associated with the claims file are incomplete.  Specifically, in September 2011, the RO issued a statement of the case (SOC) continuing the Veteran's PTSD with depression disability rating and denying his hypertension and TDIU claims.  See September 2011 SOC.  In the "evidence" section, the RO lists "VA Medical Center Cincinnati medical records from October 9, 2009 to August 29, 2011 electronically viewed September 1, 2011."  (Emphasis added).  However, the Veteran's electronic claims file before the Board does not contain such VA treatment records from June 2010 to September 2011.  Rather, the file has treatment records from July 2007 to December 2007, January 2009 to June 2010, and September 2011 to January 2017.  

Importantly, in a June 2010 VA medical treatment record, it showed the Veteran was scheduled to see his psychiatrist in August 2010.  In October 2012, the Veteran no-showed an appointment with said provider; the provider stated that this was the Veteran's first no-show "ever."  See October 2012 VA treatment record.  As such, the Board notes that there are identified, outstanding treatment records that should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (2016) (holding that 38 C.F.R. §3.159(c)(3) extends the VA's duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities by VA, regardless of their relevance).  On remand, the AOJ should obtain said missing records and associate them with the claims file.              

Concomitant with his increased rating claim, the Veteran applied for Social Security disability benefits (SSDI) through the Social Security Administration (SSA) in May 2010.  See May 2010 SSA records.  The Veteran applied because he was suffering from "mental disorders, PTSD, back problems, and stomach illness."  Id.  The Veteran had previously been denied SSA disability benefits in 2009.  The claims file contains a "case analysis" from October 2010 where a medical professional associated with SSA opined that the Veteran should be denied benefits based on physical and mental disabilities.  See October 2010 SSA opinion.  However, the claims file does not contain any letter or notification informing the Veteran of an SSA decision on or after October 2010.  Rather, the private medical examination the Veteran's representative submitted, and which the RO relied upon to grant a 100 percent disability rating, stated that the Veteran "lost his job as a cook at Jewish Hospital, was granted [social security disability]."  February 2013 Dr. BM private medical opinion.

Where the record contains factual notice to VA that a Veteran has received SSA benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  In this case, the Veteran is service-connected for a psychiatric disorder and bilateral hearing loss.  VA discovered the Veteran's SS entitlement while adjudicating his initial increased rating PTSD claim.  The file does not contain the Veteran's SSA claim disposition and his own expert said he was granted SSD at some point after leaving his job in 2008.  Thus, as the Veteran has provided factual notice to VA via his private medical opinion that SSA records may exist in connection with his claims for SSA benefits, and as the Veteran applied for SSA benefits based on his service-connected psychiatric disorder, the Board finds that VA has been provided factual notice of potentially relevant SSA records, and therefore a remand is also required for VA to obtain them.

The Veteran also filed an informal claim for entitlement to service connection for hypertension in August 2009.  In his claim, the Veteran posits he developed hypertension because of exposure to herbicide agents, including Agent Orange.  To date, VA has not afforded him an examination to determine the nature and etiology of his hypertension.

Consistent with VA's duty to assist, VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, has a low evidentiary threshold.  See McClendon, 20 Vet. App. at 83.

Here, the evidence meets all McClendon elements for a VA examination.  The record is replete with hypertension diagnoses.  See January 2003 VA treatment note.  Further, the Veteran has been taking high blood pressure medication such as Lisinopril and Verapamil since at least July 2007.  At the Veteran's July 1966 report of medical examination, the Veteran's recorded blood pressure was 120/74; in his September 1968 separation examination, the Veteran's recorded blood pressure was 142/76.  Hence, his blood pressure was higher when he separated from service.

As described above, the Veteran earned a Combat Infantry Badge, Vietnam Service Medal, and Vietnam Campaign Medal.  Thus, the Board concedes that the Veteran was exposed to herbicide agent during his Vietnam tour.  However, the Veteran has not offered any evidence or testimony as to why the hypertension is related to herbicide agent exposure.

Nevertheless, pursuant to Congressional action, VA entered an agreement with the National Academy of Sciences (NAS) to conduct a comprehensive review of scientific and medical literature on potential health effects of exposure to Agent Orange.  See 38 U.S.C.A. §1116 (2014).  Congress mandated that NAS determine, to the extent possible: (1) whether there is a statistical association between suspect diseases and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the scientific methodology used to detect the association; (2) the increased risk of disease among individuals exposed to the herbicides during service in the Republic of Vietnam during the Vietnam era; and (3) whether a plausible biological mechanism or other evidence of a causal relationship exists between exposure to herbicides and suspect disease.  See Notice, 79 Fed. Reg. 20,308, 20,308-13 (2014).  The NAS findings and updates were published in the Federal Register by VA; thus, VA is on notice as to the information contained in them.
In the NAS's 2012 report update (Update 2012), the NAS placed each potential disability it reviewed, including hypertension, into one of four categories based on the strength of the evidence of association between herbicide agent exposure and the disability.  The four categories were: Sufficient Evidence of Association; Limited or Suggestive Evidence of Association; Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and Limited or Suggestive Evidence of No Association.  VA has established presumptions of service connection for all diseases NAS placed in the first category and for most of the diseases NAS placed in the second category.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2012; see also Notice, 79 Fed. Reg. 20,308-20,313 (2014).

In its reports prior to 2006, NAS placed hypertension in the "Inadequate or Insufficient Evidence" category.  In Veterans and Agent Orange: Update 2006 (Update 2006), Update 2008, and Update 2010, NAS elevated hypertension to the "Limited or Suggestive Evidence" category, but could not clearly distinguish the possibility of a small increased risk for hypertension due to herbicide exposure from more prevalent scientifically established risk factors in evaluating the risk to individual Veterans.  79 Fed. Reg. at 20,309.  However, NAS noted the limitations of the studies regarding hypertension.  Notably, Update 2012 defined this category of "Limited or Suggestive Evidence" to mean the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id.  

As stated above, the third McClendon element has a low evidentiary threshold.  The NAS report satisfies this requirement and on remand, the Veteran should be afforded an examination to determine the nature and etiology of his hypertension.    

The Veteran's claim for TDIU is inextricably intertwined with the remanded claims.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding records regarding his SSA claim.  All obtained records should be associated with the evidentiary record to the extent possible.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Obtain any outstanding VA treatment records, to include treatment records from the Cincinnati VAMC dated from June 2006 to January 2012.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3.  Schedule the Veteran for an examination before a qualified medical professional to determine the nature and etiology of the Veteran's hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and examination of the Veteran, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not that the Veteran's hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service, to include exposure to herbicide agents?

The medical professional must presume exposure to herbicide agents such as Agent Orange during service.  The examiner is advised that the NAS concluded that there was "Limited or Suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2012; see also Notice, 79 Fed. Reg. 20,308-20,313 (2014).  The examiner must also comment on the Veteran's weight and blood pressure readings at both entrance and separation.   Specifically, the Veteran weighed 214 pounds and registered a 120/74 reading at entrance and weighed 240 pounds and registered a 142/76 at separation.  Additionally, the Veteran has taken high blood pressure medication such as Lisinopril and Verapamil.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After remand directive #1 and 2 are completed, readjudicate the PTSD with depression initial increased rating claims.  After remand directive #3 is completed, readjudicate the hypertension claim.  After the increased rating PTSD and service connection hypertension claims are readjudicated, readjudicate the TDIU claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

